Title: To Alexander Hamilton from Benjamin Lincoln, 25 August 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston August 25th: 1791
Sir
Your circular letter came to hand by the last post.
Very particular attention will be paid to the certificates of Registers you mention.
In a few day will be forwarded all the papers due from this office.
Inclosed is a copy of the table of fees set up in this office, an exact copy from the law, which is literally followed here as explained by Messrs: Jones and Harison excepting for the entery of an inward cargo, Coasters, we receive twenty five cents only. This fee we reduced as the coasters, who made many trips in a year, thought it a burden which the profits of their business would not support, and were therefore brought to enter with reluctance. That they should enter was a matter of great importance and be brought to it, if possible without a murmur was a circumstance to be desired. To effect these purposes we were induced to make the reduction.
In no instance has a vessel sailing under an american register arriving in this district been measured & a fee charged. Vessels measured in an other District and afterwards purchased into this have in all cases been measured before a new register has been granted from this district, and the fee taken because it appears by the form of the register that a certificate from the surveyor of the district from which the Register issues should be inserted in the body of it and therefore it has been thought necessary that he should be Satisfied as to the measure before he certifies it to the Collector. He only is answerable for the truth of it And because in many instances he has found, to what cause it is owing he knows not, that a vessel may as well be identified by the cut of her sails as by her papers. Foreign vessels are measured and the fee taken every time they arrive in this district. The surveyor wishes to know whether he is right in these practices or not.
Captain Williams is now I suppose some where in the province of Maine. I found his cruise would be too long for me unless the public good should be made to bend to my convenience. I therefore quitted my intentions of going with him into that country. He received your instructions as he was ready to sail thought it best to take a run into that country as the cutter from New Hampshire is not out.
I am &c
Secretary of the Treasury
